     Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 1 of 54




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


NATALIE JOHNSON,

                           Plaintiff,                                             ORDER
      v.
                                                                            19-cv-760-wmc
C.R. BARD INC. and
BARD PERIPHERAL VASCULAR INC.,

                           Defendants.




      Before the court is the parties’ request for ruling on objections to certain deposition

designations as to Shari Allen O’Quinn.


 DEPONENT DEF               PL OBJECTIONS             DEF RESPONSE TO              COURT
             AFFIRM                                   OBJECTIONS                   RULING
 O'Quinn,                   Plaintiff objects to all of The Court denied           OVERRULED
 Shari Allen                the testimony of Ms.        Plaintiff’s motions in
 10/21/2019                 O'Quinn regarding           Limine on these topics.
                            510(k)
                            process/application, FDA
                            regulations/communicati
                            on, and SIR guidelines.
                            Testimony regarding the
                            510(k), FDA regulations,
                            and SIR are not relevant,
                            and Plaintiff incorporates
                            her arguments in the
                            Motion in
                            Limine/Motion to
                            Exclude. Plaintiff objects
                            to any testimony as to
                            what the FDA officials
                            said to any Bard
                            employees and or any
                            nonverbal conduct
    Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 2 of 54



                            described by Bard
                            employees including but
                            not limited to the
                            content of any FDA
                            documents and Bard
                            FDA contact reports or
                            meeting minutes as such
                            testimony is hearsay and
                            hearsay within hearsay
                            under FRE 802 and 805.
                            In addition, FDA officials
                            would have been
                            statutorily barred from
                            testifying as to their
                            actions at the time the
                            events were taking place
                            and it is unfairly
                            prejudicial to permit
                            Bard employees to testify
                            for FDA employees or to
                            reference or quote from
                            documents that proport
                            to contain the
                            testimony of such FDA
                            employees. 21 CFR 20.1
                            and FRE 403.
O'Quinn,      10:23-12:5
Shari Allen   12:13-13:17
10/21/2019
O'Quinn,      14:01-16:06                                                      STRIKE
Shari Allen                                                                    16:04-16:06
10/21/2019
O'Quinn,      16:10-17:09 Objection lacks              The witness has training     SUSTAIN
Shari Allen                 foundation, calls for      and experience with FDA
10/21/2019                  speculation, witness lacks regulations and processes
                            personal knowledge         and while at Bard worked
                                                       in the regulatory
                                                       department and as a
                                                       contact for Bard with the
                                                       FDA on IVC filter issues.
                                                       The witness is familiar with
                                                       the materials she is being
                                                       questioned about and has
    Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 3 of 54



                                                    personal knowledge of the
                                                    matters
                                                    therein.




O'Quinn,      17:12-17:14
Shari Allen
10/21/2019
O'Quinn,      18:01-18:11
Shari Allen
10/21/2019
O'Quinn,      18:14-20:04 Objection lacks              The witness has training     SUSTAIN as
Shari Allen                 foundation, calls for      and experience with FDA to 18:14-18:17
10/21/2019                  speculation, witness lacks regulations and processes and 20:01-02;
                            personal knowledge         and while at Bard worked
                                                                                    otherwise
                                                       in the regulatory
                                                                                    OVERRULED
                                                       department and as a
                                                       contact for Bard with the
                                                       FDA on IVC filter issues.
                                                       The witness is familiar with
                                                       the materials she is being
                                                       questioned about and has
                                                       personal knowledge of the
                                                       matters
                                                       therein.
O'Quinn,      20:07-20:11
Shari Allen
10/21/2019
O'Quinn,      20:13-20:21 Objection document        Not hearsay, as witness'     OVERRULED
Shari Allen                 contains hearsay        testimony is not presented
10/21/2019                                          to prove the
                                                    truth of the matter asserted
                                                    in the document.
O'Quinn,      21:07-21:09 Objection document        Not hearsay, as witness'     SUSTAIN
Shari Allen                 contains hearsay        testimony is not presented
10/21/2019                                          to prove the
                                                    truth of the matter asserted
                                                    in the document.
O'Quinn,      21:12-21:20 Objection document         Nothearsay,aswitness'    SUSTAIN
Shari Allen                 contains hearsay         testimonyisnot presented
10/21/2019                                           to provethe
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 4 of 54



                                                        truth of the matter asserted
                                                        in the document.
O'Quinn,      21:23-22:07 Objection lacks foundation The witness has training          SUSTAIN
Shari Allen                 and calls for speculation    and experience with FDA
10/21/2019                  Objection document           regulations and
                            contains hearsay             processes and while at
                                                         Bard worked in the
                                                         regulatory department
                                                         and as a contact for Bard
                                                         with the FDA on IVC
                                                         filter issues. The witness
                                                         is familiar with the
                                                         materials she is being
                                                         questioned about and has
                                                         personal knowledge of
                                                         the matters therein.
                                                         Moreover, not hearsay
                                                         because witness'
                                                         testimony is not
                                                         presentedto provethe
                                                         truth ofthe matter
                                                         asserted inthe
                                                         document.
O'Quinn,      22:10-22:14 Objection lacks foundation The witness has training          SUSTAIN
Shari Allen                 and calls for speculation    and experience with FDA
10/21/2019                  Objection document           regulations and
                            contains hearsay             processes and while at
                                                         Bard worked in the
                                                         regulatory department
                                                         and as a contact for Bard
                                                         with the FDA on IVC
                                                         filter issues. The witness
                                                         is familiar with the
                                                         materials she is being
                                                         questioned about and has
                                                         personal knowledge of
                                                         the matters therein.
                                                         Moreover, not hearsay
                                                         because witness'
                                                         testimony is not
                                                         presentedto provethe
                                                         truth ofthe matter
                                                         asserted inthe
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 5 of 54



                                                  document.


O'Quinn,      22:16-22:20 Objection document         Nothearsay,aswitness'    SUSTAIN
Shari Allen               contains hearsay/Calls for testimonyisnot presented
10/21/2019                hearsay                    to provethe
                                                     truth of the matter
                                                     asserted in the
                                                     document.
O'Quinn,      22:23-23:13 Objection document         Nothearsay,aswitness'     SUSTAIN
Shari Allen               contains hearsay/Calls for testimonyisnot presented
10/21/2019                hearsay                    to provethe
                                                     truth of the matter
                                                     asserted in the document.
O'Quinn,      23:16-23:20 Objection document         Nothearsay,aswitness'     SUSTAIN
Shari Allen               contains hearsay/Calls for testimonyisnot presented
10/21/2019                hearsay                    to provethe
                                                     truth of the matter
                                                     asserted in the document.
O'Quinn,      23:22-24:06 Objection document         Nothearsay,aswitness'     SUSTAIN
Shari Allen               contains hearsay/Calls for testimonyisnot presented
10/21/2019                hearsay                    to provethe
                                                     truth of the matter
                                                     asserted in the document.
O'Quinn,      24:09-25:01 Objection document         Nothearsay,aswitness'     SUSTAIN
Shari Allen               contains hearsay/Calls for testimonyisnot presented
10/21/2019                hearsay                    to provethe
                                                     truth of the matter
                                                     asserted in the document.
O'Quinn,      25:04-25:11 Objection document         Nothearsay,aswitness'     SUSTAIN
Shari Allen               contains hearsay/Calls for testimonyisnot presented
10/21/2019                hearsay                    to provethe
                                                     truth of the matter
                                                     asserted in the document.
O'Quinn,      25:14-25:25 Objection document         Nothearsay,aswitness'     SUSTAIN
Shari Allen               contains hearsay/Calls for testimonyisnot presented
10/21/2019                hearsay                    to provethe
                                                     truth of the matter
                                                     asserted in the document.
O'Quinn,      26:03-26:11 Objection document         Nothearsay,aswitness'     SUSTAIN
Shari Allen               contains hearsay/Calls for testimonyisnot presented
10/21/2019                hearsay                    to provethe
                                                     truth of the matter
                                                     asserted in the document.
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 6 of 54




O'Quinn,      26:14-26:21 Objection document           Nothearsay,aswitness'     SUSTAIN
Shari Allen                 contains hearsay/Calls for testimonyisnot presented
10/21/2019                  hearsay                    to provethe
                                                       truth of the matter
                                                       asserted in the document.
O'Quinn,      26:23-27:06 26:23-25: Objection           The witness has training     SUSTAIN as
Shari Allen                 document contains           and experience with FDA      to 26:23-
10/21/2019                  hearsay/Calls for hearsay   regulations and              27:01;
                            (27:02–27:06); Objection    processes and while at
                                                                                     otherwise
                            Speculation, Lacks          Bard worked in the
                                                                                     OVERRULED
                            foundation                  regulatory department
                                                        and as a contact for Bard
                                                        with the FDA on IVC
                                                        filter issues. The witness
                                                        is familiar with the
                                                        materials she is being
                                                        questioned about and has
                                                        personal knowledge of
                                                        the matters therein and
                                                        what the FDA
                                                        understood based on
                                                        those documents. The
                                                        witness is not
                                                        speculating. Moreover,
                                                        not hearsay because the
                                                        witness' testimony is not
                                                        presented to
                                                        prove the truth of the
                                                        matter asserted.
O'Quinn,      27:08-27:09 Calls for hearsay, lacks      The witness has training     OVERRULED
Shari Allen   27:12-27:21 foundation, and calls for     and experience with FDA
10/21/2019                  speculation                 regulations and
                                                        processes and while at
                                                        Bard worked in the
                                                        regulatory department
                                                        and as a contact for Bard
                                                        with the FDA on IVC
                                                        filter issues. The witness
                                                        is familiar with the
                                                        materials she is being
                                                        questioned about and has
                                                        personal knowledge of
                                                        the matters therein and
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 7 of 54



                                                     what the FDA
                                                     understood based on
                                                     those documents. The
                                                     witness is not
                                                     speculating. Moreover,
                                                     not hearsay because the
                                                     witness' testimony is not
                                                     presented to
                                                     prove the truth of the
                                                     matter asserted.
O'Quinn,      27:23-28:02 Objection document         Nothearsay,aswitness'    OVERRULED
Shari Allen   28:12-28:15 contains hearsay/Calls for testimonyisnot presented
10/21/2019                 hearsay                   to provethe
                                                     truth of the matter
                                                     asserted in the
                                                     document.
O'Quinn,      28:18        Objection document         Nothearsay,aswitness'     OVERRULED
Shari Allen                contains hearsay/Calls for testimonyisnot presented
10/21/2019                 hearsay                    to provethe
                                                      truth of the matter
                                                      asserted in the document.
O'Quinn,      29:22-30:08 Objection document          Nothearsay,aswitness'       SUSTAIN as
Shari Allen                contains hearsay/Calls for testimonyisnot presented    to 30:07-:08,
10/21/2019                 hearsay                    to provethe                 otherwise
                                                      truth of the matter
                                                                                  OVERRULED
                                                      asserted in the document.
O'Quinn,      30:12-30:16 foundation, lack of        The witness has training     SUSTAIN as
Shari Allen                personal knowledge        and experience with FDA      to 30:12-
10/21/2019                                           regulations and              30:13,
                                                     processes and while at
                                                                                  otherwise
                                                     Bard worked in the
                                                                                  OVERRULED
                                                     regulatory department
                                                     and as a contact for Bard
                                                     with the FDA on IVC
                                                     filter issues. The witness
                                                     is familiar with the
                                                     materials she is being
                                                     questioned about and has
                                                     personal knowledge of
                                                     the matters therein and
                                                     what the FDA
                                                     understood based on
                                                     those
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 8 of 54



                                                          documents. The witness is
                                                          not speculating.
O'Quinn,      30:18-30:25 foundation, lack of             (31:20-31:23) The witness OVERRULED
Shari Allen   31:03-31:23 personal knowledge              has training and experience
10/21/2019                                                with FDA regulations and
                                                          processes and while at
                                                          Bard worked in the
                                                          regulatory department
                                                          and as a contact for Bard
                                                          with the FDA on IVC filter
                                                          issues. The witness is
                                                          familiar with the materials
                                                          she is being questioned
                                                          about and has personal
                                                          knowledge of the matters
                                                          therein and what the FDA
                                                          process is relative to the
                                                          steps
                                                          involved in a 510k
                                                          submission. The witness
                                                          is not speculating.
O'Quinn,      32:01-32:11 (32:10-32:11); Foundation, (32:10 – 32:11) The                 OVERRULED
Shari Allen                 lack of personal knowledge;   witness has training and
10/21/2019                  Speculation                   experience with FDA
                                                          regulations and processes
                                                          and while at Bard worked
                                                          in the regulatory
                                                          department and as a
                                                          contact for Bard with the
                                                          FDA on IVC filter issues.
                                                          The witness is familiar with
                                                          the materials she is being
                                                          questioned about and has
                                                          personal knowledge of the
                                                          matters therein and what
                                                          the FDA process is relative
                                                          to the steps
                                                          involved in a 510k
                                                          submission. The witness is
                                                          not speculating.
O'Quinn,      32:13-32:19 Foundation, lack of             (32:10 – 32:11) The            OVERRULED
Shari Allen                 personal knowledge;           witness has training and
10/21/2019                  Speculation                   experience with FDA
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 9 of 54



                                                        regulations and processes
                                                        and while at Bard worked
                                                        in the regulatory
                                                        department and as a
                                                        contact for Bard with the
                                                        FDA on IVC filter issues.
                                                        The witness is familiar with
                                                        the materials she is being
                                                        questioned about and has
                                                        personal knowledge of the
                                                        matters therein and what
                                                        the FDA process is relative
                                                        to the steps
                                                        involved in a 510k
                                                        submission. The witness is
                                                        not speculating.
O'Quinn,      32:21-32:25 (32:22-32:25); Foundation, (32:22-32:25) The witness OVERRULED
Shari Allen               lack of personal knowledge;   has training and experience
10/21/2019                Speculation                   with FDA regulations and
                                                        processes and while at
                                                        Bard worked in the
                                                        regulatory department
                                                        and as a contact for Bard
                                                        with the FDA on IVC filter
                                                        issues. The witness is
                                                        familiar with the materials
                                                        she is being questioned
                                                        about and has personal
                                                        knowledge of the matters
                                                        therein and what the FDA
                                                        process is relative to the
                                                        steps
                                                        involved in a 510k
                                                        submission. The witness is
                                                        not speculating.
O'Quinn,      33:02-34:08 Objection document         Not hearsay, as witness'          OVERRULED
Shari Allen               contains hearsay/Calls for testimony is based on her
10/21/2019                hearsay                    own personal
                                                     knowledge.
O'Quinn,      36:03       Foundation, lack of           (36:02-36:04) The witness OVERRULED
Shari Allen   (“Does”)-   personal knowledge;           has training and experience
10/21/2019    36:04       Speculation; objection        with FDA regulations and
                          hearsay                       processes and while at
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 10 of 54



                                                       Bard worked in the
                                                       regulatory department
                                                       and as a contact for Bard
                                                       with the FDA on IVC filter
                                                       issues. The witness is
                                                       familiar with the materials
                                                       she is being questioned
                                                       about and has personal
                                                       knowledge of the matters
                                                       therein. She is explaining
                                                       to the jury what the 510k
                                                       document includes.
O'Quinn,      36:07-36:13 foundation, lack of personal (36:11 – 36:13) The            OVERRULED
Shari Allen                 knowledge, Objection       witness has training and
10/21/2019                  document contains          experience with FDA
                            hearsay                    regulations andprocesses
                                                       andwhile at Bardworked
                                                       inthe regulatory
                                                       department and as a
                                                       contact for Bard with the
                                                       FDA on IVC filter issues.
                                                       The witness is familiar with
                                                       the materials she is being
                                                       questioned about and has
                                                       personal knowledge of the
                                                       matters therein. She is
                                                       explaining to the jury
                                                       what the 510k
                                                       document includes.
O'Quinn,      36:16       Objection document         Not hearsay, as the              OVERRULED
Shari Allen   36:18-36:19 contains hearsay/Calls for witness' testimony is
10/21/2019                  hearsay                    based on personal
                                                       knowledge and is not
                                                       presented to prove the
                                                       truth of the matter
                                                       asserted.
O'Quinn,       36:21        Objection document         Not hearsay, as the            OVERRULED
Shari Allen    36:24-       contains hearsay/Calls for witness' testimony is
10/21/2019     37:02        hearsay                    based on personal
                                                       knowledge and is not
               37:04-
                                                       presented to prove the
               37:07
                                                       truth of the matter
               37:09-                                  asserted.
               37:11
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 11 of 54




              37:13-
              37:14
O'Quinn,      37:16-     Objection document         Not hearsay, as the      OVERRULED
Shari Allen   37:18      contains hearsay/Calls for witness' testimony is
10/21/2019    37:20      hearsay                    based on personal
                                                    knowledge and is not
              (“did”)-
                                                    presented to prove the
              37:21
                                                    truth of the matter
                                                    asserted.
O'Quinn,      37:24-     Objection document         Not hearsay, as the      OVERRULED
Shari Allen   38:01      contains hearsay/Calls for witness' testimony is
10/21/2019               hearsay                    based on personal
                                                    knowledge and is not
                                                    presented to prove the
                                                    truth of the matter
                                                    asserted.
O'Quinn,      40:16      Objection document         The witness has training     OVERRULED
Shari Allen   (“So”)-    contains hearsay/Calls for and experience with FDA
10/21/2019    40:18      hearsay                    regulations and processes
                                                    and while at Bard
                                                    worked in the regulatory
                                                    departmentandasa
                                                    contact forBardwith the
                                                    FDAonIVCfilter issues.
                                                    The witness is being asked
                                                    about the Asch study on
                                                    Recoveryfilters, astudy
                                                    with which sheisfamiliar,
                                                    andwhich was included
                                                    with thematerials sent to
                                                    theFDA for the510kon
                                                    the Recovery filter. She has
                                                    personal knowledge of the
                                                    materials
                                                    she is being asked to
                                                    explain. The witness is not
                                                    speculating.
O'Quinn,      40:20      Foundation, lack of         The witness has training  OVERRULED
Shari Allen              personal knowledge;         and experience with FDA
10/21/2019               speculation; Objection      regulations and processes
                         document contains           and while at Bard
                         hearsay/Calls for hearsay   worked in the regulatory
                                                     departmentandasa
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 12 of 54



                                                 contact forBardwith the
                                                 FDAonIVCfilter issues.
                                                 The witness is being asked
                                                 about the Asch study on
                                                 Recoveryfilters, astudy
                                                 with which sheisfamiliar,
                                                 andwhich was included
                                                 with thematerials sent to
                                                 theFDA for the510kon
                                                 the Recovery filter. She has
                                                 personal knowledge of the
                                                 materials she is being
                                                 asked to explain. The
                                                 witness is not speculating.
                                                 Moreover, not
O'Quinn,      44:10-    Objection document         The witness has training     OVERRULED
Shari Allen   44:15     contains hearsay/Calls for and experience with FDA
10/21/2019              hearsay                    regulations and processes
                                                   and while at Bard
                                                   worked in the regulatory
                                                   departmentandasa
                                                   contact forBardwith the
                                                   FDAonIVCfilter issues.
                                                   The witness is being asked
                                                   about the Asch study on
                                                   Recoveryfilters, astudy
                                                   with which sheisfamiliar,
                                                   andwhich was included
                                                   with thematerials sent to
                                                   theFDA for the510kon
                                                   the Recovery filter. She has
                                                   personal knowledge of the
                                                   materials
                                                   she is being asked to
                                                   explain. The witness is not
                                                   speculating.
O'Quinn,      45:15-    Objection document         The witness has training  OVERRULED
Shari Allen   45:18     contains hearsay/Calls for and experience with FDA
10/21/2019    45:20     hearsay                    regulations and processes
                                                   and while at Bard
              (“What
                                                   worked in the regulatory
              type”)-
                                                   department andas a
              45:21
                                                   contact forBard with the
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 13 of 54



                                                      FDAon IVC filter issues.
                                                      The witness is being
                                                      asked about Bard testing
                                                      on Recovery filters, with
                                                      which she is familiar, and
                                                      which were included with
                                                      the materials sent to the
                                                      FDA for the 510k on the
                                                      Recovery filter. She has
                                                      personal knowledge of the
                                                      materials she
                                                      is being asked to
                                                      explain.
O'Quinn,       45:24-    Objection document           The witness has training   OVERRULED
Shari Allen    46:02     contains hearsay/Calls for   and experience with FDA
10/21/2019     (“What”)- hearsay                      regulations and processes
                                                      and while at Bard
              46:3
                                                      worked in the regulatory
              (“ends
                                                      department andas a
              with
                                                      contact forBard with the
              about”)                                 FDAon IVC filter issues.
                                                      The witness is being
                                                      asked about Bard testing
                                                      on Recovery filters, with
                                                      which she is familiar, and
                                                      which were included with
                                                      the materials sent to the
                                                      FDA for the 510k on the
                                                      Recovery filter. She has
                                                      personal knowledge of the
                                                      materials she
                                                      is being asked to
                                                      explain.
O'Quinn,      46:05-      Objection document         The witness has training  OVERRULED
Shari Allen   46:07       contains hearsay/Calls for and experience with FDA
10/21/2019                hearsay                    regulations and processes
                                                     and while at Bard
                                                     worked in the regulatory
                                                     department andas a
                                                     contact forBard with the
                                                     FDAon IVC filter issues.
                                                     The witness is being
                                                     asked about Bard testing
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 14 of 54



                                                  on Recovery filters, with
                                                  which she is familiar, and
                                                  which were included with
                                                  the materials sent to the
                                                  FDA for the 510k on the
                                                  Recovery filter. She has
                                                  personal knowledge of the
                                                  materials she
                                                  is being asked to
                                                  explain.
O'Quinn,       46:15    Objection document         The witness has training  OVERRULED
Shari Allen    (“Was”)- contains hearsay/Calls for and experience with FDA
10/21/2019     46:21    hearsay                    regulations and processes
                                                  and while at Bard
                      (
                                                  worked in the regulatory
               “thes
                                                  department andas a
               e”)
                                                  contact forBard with the
               46:21                              FDAon IVC filter issues.
               (“ques                             The witness is being
               tions”)                            asked about Bard testing
               -                                  on Recovery filters, with
              46:22                               which she is familiar, and
                                                  which were included with
                                                  the materials sent to the
                                                  FDA for the 510k on the
                                                  Recovery filter. She has
                                                  personal knowledge of the
                                                  materials she
                                                  is being asked to
                                                  explain.
O'Quinn,      47:06       Objection document         The witness has training   OVERRULED
Shari Allen   (“what”)-   contains hearsay/Calls for and experience with FDA
10/21/2019    47:09       hearsay                    regulations and processes
                                                     and while at Bard
              (“Yes”)
                                                     worked in the regulatory
              47:19-
                                                     department andas a
              47:24
                                                     contact forBard with the
              48:1                                   FDAon IVC filter issues.
              (“ends at                              The witness is being
              FDA”)                                  asked about Bard testing
              48:2                                   on Recovery filters, with
              (“with”)-                              which she is familiar, and
              48:4                                   which were included with
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 15 of 54




                 48:6-                              the materials sent to the
                 48:11                              FDA for the 510k on the
                                                    Recovery filter. She has
                                                    personal knowledge of the
                                                    materials she
                                                    is being asked to
                                                    explain.
O'Quinn,       48:14-       Objection document         The witness has training   OVERRULED
Shari Allen    48:19        contains hearsay/Calls for and experience with FDA
10/21/2019                  hearsay                    regulations and processes
                                                       and while at Bard
                                                       worked in the regulatory
                                                       department andas a
                                                       contact forBard with the
                                                       FDAon IVC filter issues.
                                                       The witness is being
                                                       asked about Bard testing
                                                       on Recovery filters, with
                                                       which she is familiar, and
                                                       which were included with
                                                       the materials sent to the
                                                       FDA for the 510k on the
                                                       Recovery filter. She has
                                                       personal knowledge of the
                                                       materials she
                                                       is being asked to
                                                       explain.
O'Quinn,       55:11-
Shari Allen    55:13
10/21/2019
O'Quinn,
Shari Allen    55:16-
10/21/2019     55:22
O'Quinn,
Shari Allen          56:2
10/21/2019           1-
                     56:2
                     3
              56:25-57:01
O'Quinn,
Shari Allen   57:04-57:09
10/21/2019
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 16 of 54




O'Quinn,      64:16-65:05 Objection document         The witness has training   OVERRULED
Shari Allen               contains hearsay/Calls for and experience with FDA
10/21/2019                hearsay                    regulations and processes
                                                     and while at Bard
                                                     worked in the regulatory
                                                     department andas a
                                                     contact forBard with the
                                                     FDAon IVC filter issues.
                                                     The witness is being
                                                     asked about the 510k
                                                     for the Recovery filter.
                                                     She has personal
                                                     knowledge of the materials
                                                     she
                                                     is being asked to
                                                     explain.
O'Quinn,      69:21-70:18 Objection document         The witness has training    OVERRULED
Shari Allen               contains hearsay/Calls for and experience with FDA
10/21/2019                hearsay                    regulations and
                                                     processes and while at
                                                     Bard worked in the
                                                     regulatory department
                                                     and as a contact for Bard
                                                     with the FDA on IVC
                                                     filter issues. The
                                                     witness is being asked
                                                     about Bard's use of SIR
                                                     guidelines and
                                                     discussions with the FDA
                                                     regarding same, with
                                                     which she is familiar and
                                                     which Bard discussed
                                                     with the FDA in the
                                                     context of the Recovery
                                                     filter. She has personal
                                                     knowledge
                                                     of the materials she is
                                                     being asked to explain.
O'Quinn,      70:21-70:23 Objection document         The witness has training    OVERRULED
Shari Allen               contains hearsay/Calls for and experience with FDA
10/21/2019                hearsay                    regulations and
                                                     processes and while at
                                                     Bard worked in the
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 17 of 54



                                                          regulatory department
                                                          and as a contact for Bard
                                                          with the FDA on IVC
                                                          filter issues. The
                                                          witness is being asked
                                                          about Bard's use of SIR
                                                          guidelines and
                                                          discussions with the FDA
                                                          regarding same, with
                                                          which she is familiar and
                                                          which Bard discussed
                                                          with the FDA in the
                                                          context of the Recovery
                                                          filter. She has personal
                                                          knowledge
                                                          of the materials she is
                                                          being asked to explain.
O'Quinn,      71:02-71:04 Objection; lacks foundation The witness has training        OVERRULED
Shari Allen                 and Rule 702 witness is not   and experience with FDA
10/21/2019                  qualified to offer expert     regulations and
                            opinions                      processes and while at
                                                          Bard worked in the
                                                          regulatory department
                                                          and as a contact for Bard
                                                          with the FDA on IVC
                                                          filter issues. The
                                                          witness is being asked
                                                          about Bard's use of SIR
                                                          guidelines and
                                                          discussions with the FDA
                                                          regarding same, with
                                                          which she is familiar and
                                                          which Bard discussed
                                                          with the FDA in the
                                                          context of the Recovery
                                                          filter. She has personal
                                                          knowledge
                                                          of the materials she is
                                                          being asked to explain.
O'Quinn,      71:07-71:10 Objection; lacks foundation The witness has training        OVERRULED
Shari Allen                 and Rule 702 witness is not   and experience with FDA
10/21/2019                  qualified to offer expert     regulations and
                            opinions                      processes and while at
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 18 of 54



                                                        Bard worked in the
                                                        regulatory department
                                                        and as a contact for Bard
                                                        with the FDA on IVC
                                                        filter issues. The
                                                        witness is being asked
                                                        about Bard's use of SIR
                                                        guidelines and
                                                        discussions with the FDA
                                                        regarding same, with
                                                        which she is familiar and
                                                        which Bard discussed
                                                        with the FDA in the
                                                        context of the Recovery
                                                        filter. She has personal
                                                        knowledge
                                                        of the materials she is
                                                        being asked to explain.
O'Quinn,      71:12-71:19
Shari Allen
10/21/2019
O'Quinn,      71:22-71:24
Shari Allen
10/21/2019
O'Quinn,      78:20-78:24 Calls for speculation as to   Thewitnesshastraining      OVERRULED
Shari Allen                  the FDA's state of mind;   andexperiencewith FDA
10/21/2019                   calls for hearsay          regulations and
                                                        processes and while at
                                                        Bard worked in the
                                                        regulatory department
                                                        and as acontactfor Bard
                                                        with the FDA onIVC filter
                                                        issues. The witness is
                                                        being asked about
                                                        discussions with the FDA
                                                        regarding same, with which
                                                        she is familiar. She has
                                                        personal knowledge of the
                                                        materials she is being
                                                        asked to explain and is
                                                        not speculating.
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 19 of 54




O'Quinn,      79:02-79:03 Calls for speculation as to       Thewitnesshastraining      OVERRULED
Shari Allen                  the FDA's state of mind;       andexperiencewith FDA
10/21/2019                   calls for hearsay              regulations and
                                                            processes and while at
                                                            Bard worked in the
                                                            regulatory department
                                                            and as acontactfor Bard
                                                            with the FDA onIVC filter
                                                            issues. The witness is
                                                            being asked about
                                                            discussions with the FDA
                                                            regarding same, with which
                                                            she is familiar. She has
                                                            personal knowledge of the
                                                            materials she is being
                                                            asked to explain and is
                                                            not speculating.
O'Quinn,      99:12-99:21 Objection conversations         Conversations with the         OVERRULED
Shari Allen                  with the FDA is not relevant FDA regarding recalls of
10/21/2019                   and the question calls for other products are directly
                             hearsay                      relevant to plaintiff's defect
                                                          claims in this case, and
                                                          Bard's defenses thereto, as
                                                          they establish that the
                                                          FDA can request arecall of
                                                          a product butdid not do so
                                                          with regard to the
                                                          Recover Filter.
O'Quinn,      99:24-          Objection                     Conversations with the         OVERRULED
Shari Allen   100:03          conversations with            FDA regarding recalls of
10/21/2019                    the FDA is not                other products are directly
                              relevant and the              relevant to plaintiff's defect
                              question calls for            claims in this case, and
                              hearsay                       Bard's defenses thereto, as
                             100:1-3: Objection calls for   they establish that the
                             speculation as to what FDA     FDA can request arecall of
                             may or may not due; lack       a product butdid not do so
                             of foundation                  with regard to the
                                                            Recover Filter.
O'Quinn,      100:06-         Objection calls for           Conversations with the         OVERRULED
Shari Allen   100:11          speculation as to             FDA regarding recalls of
10/21/2019                    what FDA may or               other products are directly
                                                            relevant to plaintiff's defect
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 20 of 54



                           may not due; lack     claims in this case, and
                           of foundation         Bard's defenses thereto, as
                                                 they establish that the
                                                 FDA can request arecall of
                                                 a product butdid not do so
                                                 with regard to the
                                                 Recover Filter.
O'Quinn,        100:12     Objection calls for   Thewitnesshastraining      OVERRULED
Shari Allen   ("recall")   hearsay               andexperiencewith FDA
10/21/2019                                       regulations and
                                                 processes and while at
                                                 Bard worked in the
                                                 regulatory department
                                                 and as acontactfor Bard
                                                 with the FDA onIVC filter
                                                 issues. The witness is
                                                 being asked about
                                                 whether, in her own
                                                 discussions with the
                                                 FDA, the FDA ever
                                                 indicated that the
                                                 Recovery filter was
                                                 adulterated or misbranded.
                                                 She has personal
                                                 knowledge of the
                                                 materials she is being
                                                 asked to explain.
O'Quinn,        100:15-    Objection calls for   Thewitnesshastraining      OVERRULED
Shari Allen     100:19     hearsay               andexperiencewith FDA
10/21/2019                                       regulations and
                                                 processes and while at
                                                 Bard worked in the
                                                 regulatory department
                                                 and as acontactfor Bard
                                                 with the FDA onIVC filter
                                                 issues. The witness is
                                                 being asked about
                                                 whether, in her own
                                                 discussions with the
                                                 FDA, the FDA ever
                                                 indicated that the
                                                 Recovery filter was
                                                 adulterated or misbranded.
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 21 of 54



                                              She has personal
                                              knowledge of the
                                              materials she is being
                                              asked to explain.
O'Quinn,      100:22-   Rule of Optional
Shari Allen   101:09    completeness
10/21/2019              101:10-11

O'Quinn,      101:21-   Objection; lacks      The witness has training      OVERRULED
Shari Allen   101:23    foundation and        and experience with FDA
10/21/2019              Rule 702 witness is   regulations and
                        not qualified to      processes and while at
                        offer expert          Bard worked in the
                        opinions              regulatory department
                                              and as a contact for Bard
                                              with the FDA on IVC
                                              filter issues. The witness
                                              is being asked about her
                                              own experience with the
                                              attributes of the Recovery
                                              Filter, with which she was
                                              familiar. She has
                                              personal knowledge of
                                              the materials she is being
                                              asked to explain and is not
                                              being asked to provide
                                              expert
                                              testimony.
O'Quinn,      102:01-   Relevance, 403,       (102:03 – 102:09) The        OVERRULED
Shari Allen   102:04    Foundation,           witness is very
10/21/2019              improper expert       knowledgeable about the
                        opinion testimony     indications for use, the
                                              testing and warnings Bard
                                              provided for the Recovery
                                              filter. She is familiar with
                                              Bard records on the
                                              performance of the
                                              Recovery filter. Her
                                              testimony is given based
                                              on her own personal
                                              knowledge.
O'Quinn,      102:07-   Relevance, 403,       (102:03 – 102:09) The         OVERRULED
Shari Allen   102:09    Foundation,           witness is very
10/21/2019                                    knowledgeable about the
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 22 of 54



                         improper expert     indications for use, the
                         opinion testimony   testing and warnings Bard
                                             provided for the Recovery
                                             filter. She is familiar with
                                             Bard records on the
                                             performance of the
                                             Recovery filter. Her
                                             testimony is given based
                                             on her own personal
                                             knowledge.
O'Quinn,      102:12-    Relevance, 403,     (102:03 – 102:09) The        OVERRULED
Shari Allen   102:17     Foundation,         witness is very
10/21/2019               improper expert     knowledgeable about the
                         opinion testimony   indications for use, the
                                             testing and warnings Bard
                                             provided for the Recovery
                                             filter. She is familiar with
                                             Bard records on the
                                             performance of the
                                             Recovery filter. Her
                                             testimony is given based
                                             on her own personal
                                             knowledge.
O'Quinn,      102:19     Relevance, 403,     Plaintiff's objection is non- OVERRULED
Shari Allen              Foundation,         sensical. Plaintiff is objecting
10/21/2019               improper expert     to a one-
                         opinion testimony   line answer by the
                                             witness "Yes, absolutely."
O'Quinn,      103:7
Shari Allen   (“in
10/21/2019    February
              ”)-
              103:20
O'Quinn,      103:22-
Shari Allen   104:03
10/21/2019
O'Quinn,      104:06-    Calls for           There is no basis for          OVERRULED
Shari Allen   104:08     speculation; lack   the objection-there is
10/21/2019               of foundation       no testimony that
                                             indicates that the
                                             witness lacks personal
                                             knowledge. See,
                                             104:20-24
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 23 of 54




O'Quinn,      104:15-    Calls for           There is no basis for the    OVERRULED
Shari Allen   104:16     speculation; lack   objection-there is no
10/21/2019               of foundation       testimony that
                                             indicates that the
                                             witness lacks personal
                                             knowledge. See,
                                             104:20-24
O'Quinn,      104:19-    Calls for           There is no basis for the    OVERRULED
Shari Allen   104:24     speculation; lack   objection-there is no
10/21/2019               of foundation       testimony that
                                             indicates that the witness
                                             lacks personal knowledge.
                                             See, 104:20-25
O'Quinn,      105:24-    Objection           Thewitness hastraining     OVERRULED
Shari Allen   106:02     document            andexperience with FDA
10/21/2019               contains            regulations and processes
                         hearsay/Calls for   and while at Bard
                         hearsay             worked in the regulatory
                                             department and as a
                                             contact for Bard with the
                                             FDA on IVC filter issues.
                                             The witness is being asked
                                             about the 510k for the G2
                                             filter, and correspondence
                                             with the FDA regarding
                                             same. She has personal
                                             knowledge of the
                                             materials she is being
                                             asked to
                                             explain.
O'Quinn,      106:07     Objection           Thewitness hastraining     OVERRULED
Shari Allen   106:09     document            andexperience with FDA
10/21/2019    (“What     contains            regulations and processes
                         hearsay/Calls for   and while at Bard
              sorts”)-
                         hearsay             worked in the regulatory
               106:10
                                             department and as a
                                             contact for Bard with the
                                             FDA on IVC filter issues.
                                             The witness is being asked
                                             about the 510k for the G2
                                             filter, and correspondence
                                             with the FDA regarding
                                             same. She has personal
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 24 of 54



                                              knowledge of the
                                              materials she is being
                                              asked to
                                              explain.
O'Quinn,      106:13-     Objection           Thewitness hastraining     OVERRULED
Shari Allen   106:16      document            andexperience with FDA
10/21/2019    106:17      contains            regulations and processes
                          hearsay/Calls for   and while at Bard
              (“ends at
                          hearsay             worked in the regulatory
              Mr.
                                              department and as a
              North”)
                                              contact for Bard with the
              106:18-                         FDA on IVC filter issues.
              106:22                          The witness is being asked
              106:24-                         about the 510k for the G2
              107:06                          filter, and correspondence
                                              with the FDA regarding
                                              same. She has personal
                                              knowledge of the
                                              materials she is being
                                              asked to
                                              explain.
O'Quinn,      107:09-     Objection           Thewitness hastraining     OVERRULED
Shari Allen   107:13      document            andexperience with FDA
10/21/2019                contains            regulations and processes
                          hearsay/Calls for   and while at Bard
                          hearsay             worked in the regulatory
                                              department and as a
                                              contact for Bard with the
                                              FDA on IVC filter issues.
                                              The witness is being asked
                                              about the 510k for the G2
                                              filter, and correspondence
                                              with the FDA regarding
                                              same. She has personal
                                              knowledge of the
                                              materials she is being
                                              asked to
                                              explain.
O'Quinn,      107:15      Objection           Thewitness hastraining    OVERRULED
Shari Allen   (“ends at   document            andexperience with FDA
10/21/2019    The         contains            regulations and processes
                          hearsay/Calls for   and while at Bard
              Witness”
                          hearsay             worked in the regulatory
              )
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 25 of 54




              107:18-                       department and as a
              107:24                        contact for Bard with the
                                            FDA on IVC filter issues.
                                            The witness is being asked
                                            about the 510k for the G2
                                            filter, and correspondence
                                            with the FDA regarding
                                            same. She has personal
                                            knowledge of the
                                            materials she is being
                                            asked to
                                            explain.
O'Quinn,      108:02-   Objection           Thewitness hastraining     OVERRULED
Shari Allen   108:03    document            andexperience with FDA
10/21/2019              contains            regulations and processes
                        hearsay/Calls for   and while at Bard
                        hearsay             worked in the regulatory
                                            department and as a
                                            contact for Bard with the
                                            FDA on IVC filter issues.
                                            The witness is being asked
                                            about the 510k for the G2
                                            filter, and correspondence
                                            with the FDA regarding
                                            same. She has personal
                                            knowledge of the
                                            materials she is being
                                            asked to
                                            explain.
O'Quinn,      108:05-   Calls for hearsay   Thewitness hastraining     OVERRULED
Shari Allen   108:11                        andexperience with FDA
10/21/2019                                  regulations and processes
                                            and while at Bard
                                            worked in the regulatory
                                            department and as a
                                            contact for Bard with the
                                            FDA on IVC filter issues.
                                            The witness is being asked
                                            about the 510k for the G2
                                            filter, and correspondence
                                            with the FDA regarding
                                            same. She has personal
                                            knowledge of the
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 26 of 54



                                             materials she is being
                                             asked to
                                             explain.
O'Quinn,      108:13-    Calls for hearsay   Thewitness hastraining     OVERRULED
Shari Allen   108:20                         andexperience with FDA
10/21/2019     108:25-                       regulations and processes
                                             and while at Bard
               109:04
                                             worked in the regulatory
                                             department and as a
                                             contact for Bard with the
                                             FDA on IVC filter issues.
                                             The witness is being asked
                                             about the 510k for the G2
                                             filter, and correspondence
                                             with the FDA regarding
                                             same. She has personal
                                             knowledge of the
                                             materials she is being
                                             asked to
                                             explain.
O'Quinn,      109:07-    Calls for hearsay   Thewitness hastraining     OVERRULED
Shari Allen   109:10                         andexperience with FDA
10/21/2019                                   regulations and processes
                                             and while at Bard
                                             worked in the regulatory
                                             department and as a
                                             contact for Bard with the
                                             FDA on IVC filter issues.
                                             The witness is being asked
                                             about the 510k for the G2
                                             filter, and correspondence
                                             with the FDA regarding
                                             same. She has personal
                                             knowledge of the
                                             materials she is being
                                             asked to
                                             explain.
O'Quinn,      109:13-    Objection           Thewitness hastraining    OVERRULED
Shari Allen   109:17     document            andexperience with FDA
10/21/2019               contains            regulations and processes
                         hearsay/Calls for   and while at Bard
                         hearsay             worked in the regulatory
                                             department and as a
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 27 of 54



                                               contact for Bard with the
                                               FDA on IVC filter issues.
                                               The witness is being asked
                                               about the 510k for the G2
                                               filter, and correspondence
                                               with the FDA regarding
                                               same. She has personal
                                               knowledge of the
                                               materials she is being
                                               asked to
                                               explain.
O'Quinn,      109:20       Objection           Thewitness hastraining     OVERRULED
Shari Allen                document            andexperience with FDA
10/21/2019                 contains            regulations and processes
                           hearsay/Calls for   and while at Bard
                           hearsay             worked in the regulatory
                                               department and as a
                                               contact for Bard with the
                                               FDA on IVC filter issues.
                                               The witness is being asked
                                               about the 510k for the G2
                                               filter, and correspondence
                                               with the FDA regarding
                                               same. She has personal
                                               knowledge of the
                                               materials she is being
                                               asked to
                                               explain.
O'Quinn,       112:25-     Objection           The witness has training   OVERRULED
Shari Allen    113:02      document            and experience with FDA
10/21/2019    113:08       contains            regulations and processes
                           hearsay/Calls for   and while at Bard
              (“was
                           hearsay             worked in the regulatory
              there”)-
                                               department and as a
                   113:1                       contact for Bard with the
                   0                           FDA on IVC filter issues.
                                               The witness is being asked
                                               about a meeting with the
                                               FDA with which she is
                                               personally familiar, and
                                               about a document for the
                                               meeting that she
                                               personally helped to
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 28 of 54



                                            prepare. She has personal
                                            knowledge of the
                                            materials she is being
                                            asked to
                                            explain.
O'Quinn,      113:12-   Objection           The witness has training   OVERRULED
Shari Allen   113:18    document            and experience with FDA
10/21/2019              contains            regulations and processes
                        hearsay/Calls for   and while at Bard
                        hearsay             worked in the regulatory
                                            department and as a
                                            contact for Bard with the
                                            FDA on IVC filter issues.
                                            The witness is being asked
                                            about a meeting with the
                                            FDA with which she is
                                            personally familiar, and
                                            about a document for the
                                            meeting that she
                                            personally helped to
                                            prepare. She has personal
                                            knowledge of the
                                            materials she is being
                                            asked to
                                            explain.
O'Quinn,      115:01-   Objection           The witness has training   OVERRULED
Shari Allen   115:04    document            and experience with FDA
10/21/2019              contains            regulations and processes
                        hearsay/Calls for   and while at Bard
                        hearsay             worked in the regulatory
                                            department and as a
                                            contact for Bard with the
                                            FDA on IVC filter issues.
                                            The witness is being asked
                                            about a meeting with the
                                            FDA with which she is
                                            personally familiar, and
                                            about a document for the
                                            meeting that she
                                            personally helped to
                                            prepare. She has personal
                                            knowledge of the
                                            materials she is being
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 29 of 54



                                             asked to
                                             explain.
O'Quinn,       116:01-   Objection           The witness has training   OVERRULED
Shari Allen    116:09    document            and experience with FDA
10/21/2019               contains            regulations and processes
                         hearsay/Calls for   and while at Bard
                         hearsay             worked in the regulatory
                                             department and as a
                                             contact for Bard with the
                                             FDA on IVC filter issues.
                                             The witness is being asked
                                             about a meeting with the
                                             FDA with which she is
                                             personally familiar, and
                                             about documents for the
                                             meeting that she
                                             personally helped to
                                             prepare, and from FDA
                                             with which she is
                                             personally familiar. She
                                             has personal
                                             knowledge of the
                                             materials she is being
                                             asked to explain.
O'Quinn,      117:05-    Objection           The witness has training     OVERRULED
Shari Allen   117:09     document            and experience with FDA
10/21/2019     117:23-   contains            regulations and
                         hearsay/Calls for   processes and while at
               118:04
                         hearsay             Bard worked in the
                                             regulatory department
                                             and as a contact for Bard
                                             with the FDA on IVC
                                             filter issues. The witness
                                             is being asked about
                                             correspondence with the
                                             FDA, and documents,
                                             with which she is
                                             personally familiar. She
                                             has personal knowledge
                                             of the materials she is
                                             being asked
                                             to explain.
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 30 of 54




O'Quinn,      118:13     Objection           The witness has training     OVERRULED
Shari Allen   (“what     document            and experience with FDA
10/21/2019    is”)-      contains            regulations and
                         hearsay/Calls for   processes and while at
              118:15
                         hearsay             Bard worked in the
                                             regulatory department
                                             and as a contact for Bard
                                             with the FDA on IVC
                                             filter issues. The witness
                                             is being asked about
                                             correspondence with the
                                             FDA, and documents,
                                             with which she is
                                             personally familiar. She
                                             has personal knowledge
                                             of the materials she is
                                             being asked
                                             to explain.
O'Quinn,       118:18-   Objection           The witness has training     OVERRULED
Shari Allen    118:24    document            and experience with FDA
10/21/2019               contains            regulations and
                         hearsay/Calls for   processes and while at
                         hearsay             Bard worked in the
                                             regulatory department
                                             and as a contact for Bard
                                             with the FDA on IVC
                                             filter issues. The witness
                                             is being asked about
                                             correspondence with the
                                             FDA, and documents,
                                             with which she is
                                             personally familiar. She
                                             has personal knowledge
                                             of the materials she is
                                             being asked
                                             to explain.
O'Quinn,       122:20-
Shari Allen    123:03
10/21/2019
O'Quinn,       124:21-   Foundation,         (124:16 – 124:20) The        OVERRULED
Shari Allen    125:08    Speculation,        witness is testifying to
10/21/2019               hearsay             information from
                                             doctors that she was
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 31 of 54



                                             privy to in her role in the
                                             regulatory department
                                             at Bard. She has personal
                                             knowledge of the facts
                                             she is testifying about.
                                             The testimony is not
                                             hearsay
O'Quinn,      125:11-    Foundation,         Thewitnessistestifying        OVERRULED
Shari Allen   125:15     Speculation,        from herownpersonal
10/21/2019     125:23-   hearsay             experience,is not
                                             speculating, and there is
               126:04
                                             nothing about this
                                             testimony that is
                                             hearsay.
O'Quinn,      126:07-    Foundation,         Thewitnessistestifying        OVERRULED
Shari Allen   126:13     Speculation,        from herownpersonal
10/21/2019               hearsay             experience,is not
                                             speculating, and there is
                                             nothing about this
                                             testimony that is
                                             hearsay.
O'Quinn,      126:16-
Shari Allen   126:22
10/21/2019    127:02-
              127:06
O'Quinn,      127:15-    Foundation,         The witness is testifying     OVERRULED
Shari Allen   128:03     Speculation,        from her own personal
10/21/2019               hearsay             experience, is
                                             not speculating, and there
                                             is nothing about this
                                             testimony that is hearsay.
O'Quinn,      128:19-    Foundation,         The witness is testifying     OVERRULED
Shari Allen   128:21     Speculation,        from her own personal
10/21/2019               hearsay             experience, is
                                             not speculating, and there is
                                             nothing about this testimony
                                             that is hearsay.
O'Quinn,      128:24-    Objection           Thewitnessistestifying        OVERRULED
Shari Allen   129:04     document            from herownpersonal
10/21/2019               contains            experience,is not
                         hearsay/Calls for   speculating, and there is
                         hearsay             nothing about this
                                             testimony that is
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 32 of 54



                                                  hearsay.


O'Quinn,      129:12-       Objection             Thewitnessistestifying      OVERRULED
Shari Allen   129:13        document              from herownpersonal
10/21/2019                  contains              experience,is not
                            hearsay/Calls for     speculating, and there is
                            hearsay               nothing about this
                                                  testimony that is
                                                  hearsay.
O'Quinn,      129:15-       Objection             Thewitnessistestifying      OVERRULED
Shari Allen   129:24        document              from herownpersonal
10/21/2019                  contains              experience,is not
                            hearsay/Calls for     speculating, and there is
                            hearsay               nothing about this
                                                  testimony that is
                                                  hearsay.
O'Quinn,      130:03        Lack of               The witness is testifying  OVERRULED
Shari Allen   (“actually”   foundation,           from her own personal
10/21/2019    )-            argumentative,        experience, is
                            leading.              not speculating, and there
              130:13
                                                  is nothing about this
                                                  testimony that is
                                                  speculative. The question
                                                  is not leading.
O'Quinn,       130:17       Lack of               Thewitnessistestifying    OVERRULED
Shari Allen                 foundation,           from herownpersonal
10/21/2019                  argumentative,        experience,is not
                            leading.              speculating, and there is
                                                  nothing about this
                                                  testimony that is
                                                  speculative. The question
                                                  is not leading.
O'Quinn,       131:04-      Lack of               The witness is testifying  OVERRULED
Shari Allen    131:06       foundation,           from her own personal
10/21/2019                  argumentative,        experience, is
                            leading.              not speculating, and there
                                                  is nothing about this
                                                  testimony that is
                                                  speculative. The question
                                                  is not leading.
O'Quinn,       131:09-      Lack of foundation,   Thewitnessistestifying      OVERRULED
Shari Allen    131:20       argumentative,        from herownpersonal
10/21/2019                  leading, Objection    experience,is not
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 33 of 54



                        document contains   speculating, and there is
                        hearsay/Calls for   nothing about this
                        hearsay             testimony that is
                                            speculative. The question
                                            is not leading.
O'Quinn,      131:22-   Lack of             The witness is testifying  OVERRULED
Shari Allen   132:05    foundation,         from her own personal
10/21/2019              argumentative,      experience, is
                        leading.            not speculating, and there
                                            is nothing about this
                                            testimony that is
                                            speculative. The question
                                            is not leading.
O'Quinn,      132:08-   Objection                                        OVERRULED
Shari Allen   132:12    document
10/21/2019              contains
                        hearsay/Calls for
                        hearsay
O'Quinn,      132:14-   Speculative,        Thewitnessistestifying       OVERRULED
Shari Allen   132:17    hearsay             from herownpersonal
10/21/2019                                  experience,is not
                                            speculating, and there is
                                            nothing about this
                                            testimony that is
                                            speculative.
O'Quinn,      132:19-   Objection           The witness has training     OVERRULED
Shari Allen   133:09    document            and experience with FDA
10/21/2019              contains            regulations and
                        hearsay/Calls for   processes and while at
                        hearsay             Bard worked in the
                                            regulatory department
                                            and as a contact for Bard
                                            with the FDA on IVC
                                            filter issues. The witness
                                            is being asked about
                                            correspondence with the
                                            FDA, and documents,
                                            with which she is
                                            personally familiar. She
                                            has personal knowledge
                                            of the materials she is
                                            being asked
                                            to explain.
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 34 of 54




O'Quinn,      133:12-   Objection           The witness has training     OVERRULED
Shari Allen   133:16    document            and experience with FDA
10/21/2019              contains            regulations and
                        hearsay/Calls for   processes and while at
                        hearsay             Bard worked in the
                                            regulatory department
                                            and as a contact for Bard
                                            with the FDA on IVC
                                            filter issues. The witness
                                            is being asked about
                                            correspondence with the
                                            FDA, and documents,
                                            with which she is
                                            personally familiar. She
                                            has personal knowledge
                                            of the materials she is
                                            being asked
                                            to explain.
O'Quinn,      133:19-   Objection           The witness has training     OVERRULED
Shari Allen   133:22    document            and experience with FDA
10/21/2019              contains            regulations and
                        hearsay/Calls for   processes and while at
                        hearsay             Bard worked in the
                                            regulatory department
                                            and as a contact for Bard
                                            with the FDA on IVC
                                            filter issues. The witness
                                            is being asked about
                                            correspondence with the
                                            FDA, and documents,
                                            with which she is
                                            personally familiar. She
                                            has personal knowledge
                                            of the materials she is
                                            being asked
                                            to explain.
O'Quinn,      133:25-   Objection           The witness has training     OVERRULED
Shari Allen   134:08    document            and experience with FDA
10/21/2019              contains            regulations and
                        hearsay/Calls for   processes and while at
                        hearsay             Bard worked in the
                                            regulatory department
                                            and as a contact for Bard
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 35 of 54



                                            with the FDA on IVC
                                            filter issues. The witness
                                            is being asked about
                                            correspondence with the
                                            FDA, and documents,
                                            with which she is
                                            personally familiar. She
                                            has personal knowledge
                                            of the materials she is
                                            being asked
                                            to explain.
O'Quinn,      134:11-   Objection           The witness has training     OVERRULED
Shari Allen   134:17    document            and experience with FDA
10/21/2019              contains            regulations and
                        hearsay/Calls for   processes and while at
                        hearsay             Bard worked in the
                                            regulatory department
                                            and as a contact for Bard
                                            with the FDA on IVC
                                            filter issues. The witness
                                            is being asked about
                                            correspondence with the
                                            FDA, and documents,
                                            with which she is
                                            personally familiar. She
                                            has personal knowledge
                                            of the materials she is
                                            being asked
                                            to explain.
O'Quinn,      134:20-   Objection           The witness has training     OVERRULED
Shari Allen   134:25    document            and experience with FDA
10/21/2019              contains            regulations and
                        hearsay/Calls for   processes and while at
                        hearsay             Bard worked in the
                                            regulatory department
                                            and as a contact for Bard
                                            with the FDA on IVC
                                            filter issues. The witness
                                            is being asked about
                                            correspondence with the
                                            FDA, and documents,
                                            with which she is
                                            personally familiar. She
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 36 of 54



                                           has personal knowledge
                                           of the materials she is
                                           being asked
                                           to explain.
O'Quinn,      135:09-
Shari Allen   135:10
10/21/2019
O'Quinn,      135:12-
Shari Allen   135:18
10/21/2019
O'Quinn,      135:21-   Lack of            (135:22 – 136:08) The       OVERRULED
Shari Allen   135:23    foundation         witness is testifying to
10/21/2019                                 types of complications in
                                           Bard IVC filters about
                                           which she is
                                           knowledgeable because of
                                           her role in the regulatory
                                           department at Bard. She
                                           has personal knowledge of
                                           the facts she is testifying
                                           about.
O'Quinn,      135:25-   Lack of            (135:22 – 136:08) The         OVERRULED
Shari Allen   136:03    foundation;        witness is testifying to      as to 135:25;
10/21/2019              improper opinion   types of complications in     SUSTAIN as
                        testimony          Bard IVC filters about
                                                                         to 136:01-:03.
                                           which she is
                                           knowledgeable because of
                                           her role in the regulatory
                                           department at Bard. She
                                           has personal knowledge of
                                           the facts she is testifying
                                           about.
O'Quinn,      136:05-   Lack of            (135:22 – 136:08) The         SUSTAIN as
Shari Allen   136:13    foundation;        witness is testifying to      to 136:05-:08,
10/21/2019              improper opinion   types of complications in     otherwise
                        testimony          Bard IVC filters about
                                                                         OVERRULED
                                           which she is
                                           knowledgeable because of
                                           her role in the regulatory
                                           department at Bard. She
                                           has personal knowledge of
                                           the facts she is testifying
                                           about.
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 37 of 54




O'Quinn,      136:16-   Lack of             (135:22 – 136:08) The       OVERRULED
Shari Allen   137:02    foundation;         witness is testifying to
10/21/2019              improper opinion    types of complications in
                        testimony           Bard IVC filters about
                                            which she is
                                            knowledgeable because of
                                            her role in the regulatory
                                            department at Bard. She
                                            has personal knowledge of
                                            the facts she is testifying
                                            about.
O'Quinn,      137:05-   Lack of             (135:22 – 136:08) The       OVERRULED
Shari Allen   137:12    foundation;         witness is testifying to
10/21/2019              improper opinion    types of complications in
                        testimony           Bard IVC filters about
                                            which she is
                                            knowledgeable because of
                                            her role in the regulatory
                                            department at Bard. She
                                            has personal knowledge of
                                            the facts she is testifying
                                            about.
O'Quinn,      137:14-
Shari Allen   137:17
10/21/2019
O'Quinn,      139:04    Objection           The witness has training     OVERRULED
Shari Allen   (“what    document            and experience with FDA
10/21/2019    did”)-    contains            regulations and
                        hearsay/Calls for   processes and while at
              139:05
                        hearsay             Bard worked in the
                                            regulatory department
                                            and as a contact for Bard
                                            with the FDA on IVC
                                            filter issues. The witness
                                            is being asked about
                                            correspondence with the
                                            FDA, and documents,
                                            with which she is
                                            personally familiar. She
                                            has personal knowledge
                                            of the materials she is
                                            being asked
                                            to explain.
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 38 of 54




O'Quinn,      139:08-   Objection           The witness has training     OVERRULED
Shari Allen   139:17    document            and experience with FDA
10/21/2019              contains            regulations and
                        hearsay/Calls for   processes and while at
                        hearsay             Bard worked in the
                                            regulatory department
                                            and as a contact for Bard
                                            with the FDA on IVC
                                            filter issues. The witness
                                            is being asked about
                                            correspondence with the
                                            FDA, and documents,
                                            with which she is
                                            personally familiar. She
                                            has personal knowledge
                                            of the materials she is
                                            being asked
                                            to explain.
O'Quinn,      139:20-
Shari Allen   139:22
10/21/2019
O'Quinn,      139:24-   Objection           The witness has training     OVERRULED
Shari Allen   140:07    document            and experience with FDA
10/21/2019              contains            regulations and
                        hearsay/Calls for   processes and while at
                        hearsay             Bard worked in the
                                            regulatory department
                                            and as a contact for Bard
                                            with the FDA on IVC
                                            filter issues. The witness
                                            is being asked about
                                            correspondence with the
                                            FDA, and documents,
                                            with which she is
                                            personally familiar. She
                                            has personal knowledge
                                            of the materials she is
                                            being asked
                                            to explain.
O'Quinn,      140:10    Objection           The witness has training     OVERRULED
Shari Allen   140:21    document            and experience with FDA
10/21/2019    (“what    contains            regulations and
                                            processes and while at
              did”)-
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 39 of 54




              140:23    hearsay/Calls for   Bard worked in the
                        hearsay             regulatory department
                                            and as a contact for Bard
                                            with the FDA on IVC
                                            filter issues. The witness
                                            is being asked about
                                            correspondence with the
                                            FDA, and documents,
                                            with which she is
                                            personally familiar. She
                                            has personal knowledge
                                            of the materials she is
                                            being asked
                                            to explain.
O'Quinn,      141:01-   Objection           The witness has training     OVERRULED
Shari Allen   141:05    document            and experience with FDA
10/21/2019              contains            regulations and
                        hearsay/Calls for   processes and while at
                        hearsay             Bard worked in the
                                            regulatory department
                                            and as a contact for Bard
                                            with the FDA on IVC
                                            filter issues. The witness
                                            is being asked about
                                            correspondence with the
                                            FDA, and documents,
                                            with which she is
                                            personally familiar. She
                                            has personal knowledge
                                            of the materials she is
                                            being asked
                                            to explain.
O'Quinn,      141:08-
Shari Allen   141:10
10/21/2019
O'Quinn,      141:13-   Objection           The witness has training     OVERRULED
Shari Allen   141:23    document            and experience with FDA
10/21/2019              contains            regulations and
                        hearsay/Calls for   processes and while at
                        hearsay             Bard worked in the
                                            regulatory department
                                            and as a contact for Bard
                                            with the FDA on IVC
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 40 of 54



                                                      filter issues. The witness
                                                      is being asked about
                                                      correspondence with the
                                                      FDA, and documents,
                                                      with which she is
                                                      personally familiar. She
                                                      has personal knowledge
                                                      of the materials she is
                                                      being asked
                                                      to explain.
O'Quinn,
Shari Allen    142:09-
10/21/2019     143:03
O'Quinn,      143:06-
Shari Allen   143:22
10/21/2019    144:01-
              144:08
O'Quinn,      144:11-    Lack of foundation;          The witness is testifying    OVERRULED
Shari Allen   144:24     Mischaracterizes             about facts of which she
10/21/2019               the document,                is knowledgeable due to
                         Objection                    her experience and role in
                         document                     the regulatory
                         contains                     department at Bard. She
                         hearsay/Calls for            has personal knowledge of
                         hearsay                      these facts and is not
                                                      speculating. She has not
                                                      mischaracterized the
                                                      document.
O'Quinn,      145:02-    Lack of foundation;                                       OVERRULED
Shari Allen   146:09     Mischaracterizes the
10/21/2019               document, Objection
                         document
                         contains
                         hearsay/Calls for
                         hearsay
O'Quinn,      146:12-    Objection document                                        OVERRULED
Shari Allen   146:15     contains hearsay/Calls
10/21/2019               for hearsay

O'Quinn,      146:17-    Calls for speculation;       The witness is testifying    OVERRULED
Shari Allen   147:05     Objection document           about facts of which she
10/21/2019               contains hearsay/Calls for   is knowledgeable due to
                         hearsay                      her experience and role in
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 41 of 54



                                                 the regulatory
                                                 department at Bard. She
                                                 has personal knowledge of
                                                 these facts
                                                 and is not speculating.
O'Quinn,      147:08-   Calls for speculation;   The witness is testifying    OVERRULED
Shari Allen   147:09                             about facts of which she
10/21/2019                                       is knowledgeable due to
                                                 her experience and role in
                                                 the regulatory
                                                 department at Bard. She
                                                 has personal knowledge of
                                                 these facts
                                                 and is not speculating.
O'Quinn,      147:19-
Shari Allen   150:08
10/21/2019
O'Quinn,      150:11-   Calls for speculation;   The witness is testifying    OVERRULED
Shari Allen   150:14                             about facts of which she
10/21/2019                                       is knowledgeable due to
                                                 her experience and role in
                                                 the regulatory
                                                 department at Bard. She
                                                 has personal knowledge of
                                                 these facts
                                                 and is not speculating.
O'Quinn,      150:16-   Calls for speculation;   The witness is testifying    OVERRULED
Shari Allen   151:25    151:23-25: Calls for     about facts of which she
10/21/2019              hearsay                  is knowledgeable due to
                                                 her experience and role in
                                                 the regulatory
                                                 department at Bard. She
                                                 has personal knowledge of
                                                 these facts
                                                 and is not speculating.
O'Quinn,      152:03-   Lack of foundation;      The witness is testifying    OVERRULED
Shari Allen   152:08    Calls for hearsay        about facts of which she
10/21/2019                                       is knowledgeable due to
                                                 her experience and role in
                                                 the regulatory
                                                 department at Bard. She
                                                 has personal knowledge of
                                                 these facts
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 42 of 54



                                                 and is not speculating.


O'Quinn,      152:11-   Lack of foundation;      The witness is testifying    OVERRULED
Shari Allen   152:19    Calls for hearsay        about facts of which she
10/21/2019                                       is knowledgeable due to
                                                 her experience and role in
                                                 the regulatory
                                                 department at Bard. She
                                                 has personal knowledge of
                                                 these facts
                                                 and is not speculating.
O'Quinn,      152:22-   Lack of foundation;      The witness is testifying    OVERRULED
Shari Allen   153:04    Calls for hearsay        about facts of which she
10/21/2019                                       is knowledgeable due to
                                                 her experience and role in
                                                 the regulatory
                                                 department at Bard. She
                                                 has personal knowledge of
                                                 these facts
                                                 and is not speculating.
O'Quinn,      153:07-   Objection document       The witness is testifying    OVERRULED
Shari Allen   153:11    contains hearsay/Calls   about facts of which she
10/21/2019              for hearsay              is knowledgeable due to
                                                 her experience and role in
                                                 the regulatory
                                                 department at Bard. She
                                                 has personal knowledge of
                                                 these facts
                                                 and is not speculating.
O'Quinn,      153:13-
Shari Allen   154:05
10/21/2019
O'Quinn,      154:07-
Shari Allen   154:09
10/21/2019
O'Quinn,      154:11-
Shari Allen   154:13
10/21/2019
O'Quinn,      154:15-   Calls for speculation;   The witness is testifying    OVERRULED
Shari Allen   154:18                             about facts of which she
10/21/2019                                       is knowledgeable due to
                                                 her experience and role in
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 43 of 54



                                                     the regulatory
                                                     department at Bard. She
                                                     has personal knowledge of
                                                     these facts
                                                     and is not speculating.
O'Quinn,      154:21-   Calls for speculation;       The witness is testifying     OVERRULED
Shari Allen   155:17    Objection document           about facts of which she
10/21/2019              contains hearsay/Calls for   is knowledgeable due to
                        hearsay                      her experience and role in
                                                     the regulatory
                                                     department at Bard. She
                                                     has personal knowledge of
                                                     these facts
                                                     and is not speculating. Nor
                                                     is this
                                                     document/testimony
                                                     hearsay.
O'Quinn,      155:19-   Objection document           The witness is testifying     OVERRULED
Shari Allen   156:15    contains hearsay/Calls       about facts of which she
10/21/2019              for hearsay                  is knowledgeable due to
                                                     her experience and role in
                                                     the regulatory
                                                     department at Bard. She
                                                     has personal knowledge of
                                                     these facts
                                                     and is not speculating.
O'Quinn,      156:18-   Lack of foundation           The witness is testifying     OVERRULED
Shari Allen   156:24                                 about facts of which she
10/21/2019                                           is knowledgeable due to
                                                     her experience and role in
                                                     the regulatory
                                                     department at Bard. She
                                                     has personal knowledge of
                                                     these facts
                                                     and is not speculating.
O'Quinn,      157:02-   Lack of foundation           The witness is testifying     OVERRULED
Shari Allen   157:21                                 about facts of which she
10/21/2019                                           is knowledgeable due to
                                                     her experience and role in
                                                     the regulatory
                                                     department at Bard. She
                                                     has personal knowledge of
                                                     these facts
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 44 of 54



                                                and is not speculating.


O'Quinn,      157:24-   Lack of foundation;     The witness is testifying    OVERRULED
Shari Allen   158:02    calls for speculation   about facts of which she
10/21/2019                                      is knowledgeable due to
                                                her experience and role in
                                                the regulatory
                                                department at Bard. She
                                                has personal knowledge of
                                                these facts
                                                and is not speculating.
O'Quinn,      158:04-   Lack of foundation;     The witness is testifying    OVERRULED
Shari Allen   158:08    calls for speculation   about facts of which she
10/21/2019                                      is knowledgeable due to
                                                her experience and role in
                                                the regulatory
                                                department at Bard. She
                                                has personal knowledge of
                                                these facts
                                                and is not speculating.
O'Quinn,      158:10-   Lack of foundation;     The witness is testifying    OVERRULED
Shari Allen   158:18    relevance, improper     about facts of which she
10/21/2019              opinion testimony       is knowledgeable due to
                                                her experience and role in
                                                the regulatory
                                                department at Bard. She
                                                has personal knowledge of
                                                these facts
                                                and is not speculating.
O'Quinn,      158:20-   Lack of foundation;     The witness is testifying    OVERRULED
Shari Allen   158:23    improper opinion        about facts of which she
10/21/2019              testimony               is knowledgeable due to
                                                her experience and role in
                                                the regulatory
                                                department at Bard. She
                                                has personal knowledge of
                                                these facts
                                                and is not speculating.
O'Quinn,      158:25-   Lack of foundation;     The witness is testifying    OVERRULED
Shari Allen   159:05    improper opinion        about facts of which she
10/21/2019              testimony               is knowledgeable due to
                                                her experience and role in
                                                the regulatory
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 45 of 54



                                            department at Bard. She
                                            has personal knowledge of
                                            these facts
                                            and is not speculating.
O'Quinn,      159:07-   Calls for hearsay   The witness is testifying    OVERRULED
Shari Allen   159:10                        about facts of which she
10/21/2019                                  is knowledgeable due to
                                            her experience and role in
                                            the regulatory
                                            department at Bard. She
                                            has personal knowledge of
                                            these facts
                                            and discussions.
O'Quinn,      159:12    Calls for hearsay   The witness is testifying    OVERRULED
Shari Allen                                 about facts of which she
10/21/2019                                  is knowledgeable due to
                                            her experience and role in
                                            the regulatory
                                            department at Bard. She
                                            has personal knowledge of
                                            these facts
                                            and discussions.



DEPONENT PL             DEF OBJECTIONS      PL RESPONSE TO               COURT
            COUNTER                         OBJECTIONS                   RULING
            S
O'Quinn,    160:02‐
Shari Allen 160:06
10/21/2019
O'Quinn,      161:17‐
Shari Allen   161:25
10/21/2019
O'Quinn,      162:01‐
Shari Allen   162:10
10/21/2019
O'Quinn,      162:12‐
Shari Allen   162:25
10/21/2019
   Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 46 of 54




O'Quinn,      163:01‐
Shari Allen   163:25
10/21/2019
O'Quinn,      164:01‐   Rule 403.          Ms. O'Quinn is a former       OVERRULED
Shari Allen   164:08                       employee of Bard called
10/21/2019                                 by Bard to discuss The
                                           FDA regulatory system,
                                           Bard's test results and
                                           presentation of data in
                                           support of the substantial
                                           equivalency of each of its
                                           retrievable IVC filers to its
                                           predicate device. The
                                           testimony relates to the
                                           regulatory process and
                                           what was expected of
                                           Bard to comply with the
                                           system. That testimony is
                                           relevant to design
                                           defect and the
                                           negligence of Bard.
O'Quinn,      164:10‐
Shari Allen   164:25
10/21/2019
O'Quinn,      165:01‐
Shari Allen   165:25
10/21/2019
O'Quinn,      166:01‐
Shari Allen   166:13
10/21/2019
O'Quinn,      169:18‐
Shari Allen   169:25
10/21/2019
O'Quinn,      170:01‐
Shari Allen   170:05
10/21/2019
O'Quinn,      171:06‐
Shari Allen   171:13
10/21/2019
  Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 47 of 54




O'Quinn,      182:25
Shari Allen
10/21/2020
O'Quinn,      183:01‐
Shari Allen   183:24
10/21/2021
O'Quinn,      187:01‐                                                              STRIKE
Shari Allen   187:11                                                               187:01.
10/21/2019
O'Quinn,      190:03‐    Rules 401, 402, 403.         Bard chose to market         OVERRULED
Shari Allen   190:25     Testimony does not          the Meridian filter
10/21/2019               involve filter at issue     using the 510(k)
                         and/or failure modes at     process which relied upon
                         issue; Irrelevant and any   the Recovery filter as the
                         probative value             predicate. All G2 filter
                         outweighed by               platform filters, including
                         prejudicial effect.         the Meridian trace their
                         Rules 401, 402, 403 –       design history to the
                         Testimony relates to        Recovery filter and the
                         irrelevant and              defects in the Meridian
                         prejudicial evidence        design only can be
                         regarding Bard’s            understood only in the
                         conduct related to the      context of the entire
                         Recovery Filter.            filter‐line development.
                        Irrelevant and any           Testimony regarding the
                        probative value              Recovery filter’s
                        outweighed by prejudicial complications, testing and
                        effect. Rules 401, 402,      design is relevant and is
                        403. Testimony               not outweighed by any
                        regarding                    prejudicial effect. Judge
                        Sales/Marketing of the       Campbell agreed with
                        Recovery Filter does not     this position in Jones v.
                        relate to the claims or      Bard. [MDL Order No.
                        causes of action at issue in 10819]. The failure modes
                        the case; Irrelevant and any are relevant to the
                        probative value              assessment of the defects
                        outweighed by prejudicial in thedesign of the filter
                        effect.                      whether aparticular
                                                     failure mode has
                                                     occurred; however, Ms.
                                                     Johnson has experienced
                                                     perforation, migration,
  Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 48 of 54



                                                        tilt, and fracture. The
                                                        testimony is relevant to
                                                        the claims of design defect,
                                                        negligence and failure to
                                                       warn. The testimony is not
                                                       unfairly prejudicial.
O'Quinn,      191:01‐   Rules 401, 402, 403.             Bard chose to market          OVERRULED
Shari Allen   191:14    Testimony does not              the Meridian filter
10/21/2019              involve filter at issue         using the 510(k)
                        and/or failure modes at         process which relied upon
                        issue; Irrelevant and any       the Recovery filter as the
                        probative value                 predicate. All G2 filter
                        outweighed by                   platform filters, including
                        prejudicial effect.             the Meridian trace their
                        Rules 401, 402, 403 –           design history to the
                        Testimony relates to            Recovery filter and the
                        irrelevant and                  defects in the Meridian
                        prejudicial evidence            design only can be
                        regarding Bard’s                understood only in the
                        conduct related to the          context of the entire
                        Recovery Filter.                filter‐line development.
                        Irrelevant and any              Testimony regarding the
                        probative value                 Recovery filter’s
                        outweighed by                   complications, testing and
                        prejudicial effect. Rules       design is relevant and is
                        401, 402, 403.                  not outweighed by any
                        Testimony regarding             prejudicial effect. Judge
                        Sales/Marketing of the          Campbell agreed with
                        Recovery Filter does not        this position in Jones v.
                        relate to the claims or         Bard. [MDL Order No.
                        causes of action at issue in    10819]. The failure modes
                        the case; Irrelevant and        are relevant to the
                        any probative value             assessment of the defects
                        outweighed by                   in thedesign of the filter
                        prejudicial effect.             whether aparticular
                                                        failure mode has
                                                        occurred; however, Ms.
                                                        Johnson has experienced
                                                        perforation, migration,
                                                        tilt, and fracture. The
                                                        testimony is relevant to
                                                        the claims of design defect,
                                                        negligence and failure to
  Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 49 of 54



                                                       warn. The testimony is
                                                       not unfairly prejudicial.
O'Quinn,      192:02‐   Rules 401, 402, 403.            Bard chose to market          OVERRULED
Shari Allen   192:09    Testimony does not             the Meridian filter
10/21/2019              involve filter at issue        using the 510(k)
                        and/or failure modes at        process which relied upon
                        issue; Irrelevant and any      the Recovery filter as the
                        probative value                predicate. All G2 filter
                        outweighed by                  platform filters, including
                        prejudicial effect.            the Meridian trace their
                        Rules 401, 402, 403 –          design history to the
                        Testimony relates to           Recovery filter and the
                        irrelevant and                 defects in the Meridian
                        prejudicial evidence           design only can be
                        regarding Bard’s               understood only in the
                        conduct related to the         context of the entire
                        Recovery Filter.               filter‐line development.
                        Irrelevant and any             Testimony regarding the
                        probative value                Recovery filter’s
                        outweighed by                  complications, testing and
                        prejudicial effect. Rules      design is relevant and is
                        401, 402, 403.                 not outweighed by any
                        Testimony regarding            prejudicial effect. Judge
                        Sales/Marketing of the         Campbell agreed with
                        Recovery Filter does not       this position in Jones v.
                        relate to the claims or        Bard. [MDL Order No.
                        causes of action at issue in   10819]. The failure modes
                        the case; Irrelevant and       are relevant to the
                        any probative value            assessment of the defects
                        outweighed by                  inthedesignof thefilter
                        prejudicial effect.            whether aparticular
                                                       failure mode has
                                                       occurred; however, Ms.
                                                       Johnson has experienced
                                                       perforation, migration,
                                                       tilt, and fracture. The
                                                       testimony is relevant to
                                                       the claims of design defect,
                                                       negligence and failure to
                                                        warn. The testimony is
                                                       not unfairly prejudicial.
  Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 50 of 54




O'Quinn,      192:14‐   Rules 401, 402, 403.            Bard chose to market          OVERRULED
Shari Allen   192:22    Testimony does not             the Meridian filter
10/21/2019              involve filter at issue        using the 510(k)
                        and/or failure modes at        process which relied upon
                        issue; Irrelevant and any      the Recovery filter as the
                        probative value                predicate. All G2 filter
                        outweighed by                  platform filters, including
                        prejudicial effect.            the Meridian trace their
                        Rules 401, 402, 403 –          design history to the
                        Testimony relates to           Recovery filter and the
                        irrelevant and                 defects in the Meridian
                        prejudicial evidence           design only can be
                        regarding Bard’s               understood only in the
                        conduct related to the         context of the entire
                        Recovery Filter.               filter‐line development.
                        Irrelevant and any             Testimony regarding the
                        probative value                Recovery filter’s
                        outweighed by                  complications, testing and
                        prejudicial effect. Rules      design is relevant and is
                        401, 402, 403.                 not outweighed by any
                        Testimony regarding            prejudicial effect. Judge
                        Sales/Marketing of the         Campbell agreed with
                        Recovery Filter does not       this position in Jones v.
                        relate to the claims or        Bard. [MDL Order No.
                        causes of action at issue in   10819]. The failure modes
                        the case; Irrelevant and       are relevant to the
                        any probative value            assessment of the defects
                        outweighed by                  in thedesign of the filter
                        prejudicial effect.            whether aparticular
                                                       failure mode has
                                                       occurred; however, Ms.
                                                       Johnson has experienced
                                                       perforation, migration,
                                                       tilt, and fracture. The
                                                       testimony is relevant to
                                                       the claims of design defect,
                                                       negligence and failure to
                                                        warn. The testimony is
                                                       not unfairly prejudicial.
O'Quinn,      193:02‐   Rules 401, 402, 403.            Ms. O'Quinn is a former       OVERRULED
Shari Allen   193:14    Testimony does not             employee of Bard called
10/21/2019              involve filter at issue        by Bard to discuss the
                        and/or failure modes at        FDA regulatory system,
  Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 51 of 54



                        issue; Irrelevant and any   Bard's test results and
                        probative value             presentation of data in
                        outweighed by               support of the substantial
                        prejudicial effect.         equivalency of each of its
                        Rules 401, 402, 403 –       retrievable IVC filers to
                        Testimony relates to        its predicate device. This
                        irrelevant and              testimony relates to post
                        prejudicial evidence        market surveillance of
                        regarding Bard’s            the filter’s performance
                        conduct related to the      and the data available to
                        Recovery Filter.            Bard . The testimony
                        Irrelevant and any          relates to the regulatory
                        probative value             process and what was
                        outweighed by               expected of Bard to
                        prejudicial effect. Rules   comply with the system.
                        401, 402, 403.              That testimony is relevant
                        Testimony regarding         to design defect and the
                        Sales/Marketing of the      negligence of Bard.
                        Recovery Filter does not
                        relate to the claims or
                        causes of action at issue
                        in the case; Irrelevant
                        and any
                        probative value
                        outweighed by
                        prejudicial effect.
O'Quinn,      212:02‐   Rules 401, 402, 403.         Ms. O'Quinn is a former     OVERRULED
Shari Allen   212:07    Testimony does not          employee of Bard called
10/21/2019              involve filter at issue     by Bard to discuss the
                        and/or failure modes at     FDA regulatory system,
                        issue; Irrelevant and any   Bard's test results and
                        probative value             presentation of data in
                        outweighed by               support of the substantial
                        prejudicial effect.         equivalency of each of its
                        Rules 401, 402, 403 –       retrievable IVC filers to
                        Testimony relates to        its predicate device. This
                        irrelevant and              testimony relates to the
                        prejudicial evidence        DFMEA, or failure
                        regarding Bard’s            mode analysis
                        conduct related to the      performed by Bard that
                        Recovery Filter.            resulted in a finding the
                        Irrelevant and any          G2 filter posed and
                        probative value             unreasonable risk of
  Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 52 of 54



                        outweighed by               serious injury. That
                        prejudicial effect. Rules   testimony is relevant to
                        401, 402, 403.              design defect, a failure to
                        Testimony regarding         warn and the negligence
                        Sales/Marketing of the      of Bard.
                        Recovery Filter does not
                        relate to the claims or
                        causes of action at issue
                        in the case; Irrelevant
                        and any probative value
                        outweighed by
                        prejudicial effect. Rules
                        702/703.
                        Opinionisinadmissible
                        because thereisno
                        proper foundation.
O'Quinn,      212:12‐   Rules 401, 402, 403.         Ms. O'Quinn is a former      OVERRULED
Shari Allen   212:14    Testimony does not          employee of Bard called
10/21/2019              involve filter at issue     by Bard to discuss the
                        and/or failure modes at     FDA regulatory system,
                        issue; Irrelevant and any   Bard's test results and
                        probative value             presentation of data in
                        outweighed by               support of the substantial
                        prejudicial effect.         equivalency of each of its
                        Rules 401, 402, 403 –       retrievable IVC filers to
                        Testimony relates to        its predicate device. This
                        irrelevant and              testimony relates to the
                        prejudicial evidence        DFMEA, or failure
                        regarding Bard’s            mode analysis
                        conduct related to the      performed by Bard that
                        Recovery Filter.            resulted in a finding the
                        Irrelevant and any          G2 filter posed and
                        probative value             unreasonable risk of
                        outweighed by               serious injury. That
                        prejudicial effect. Rules   testimony is relevant to
                        401, 402, 403.              design defect, a failure to
                        Testimony regarding         warn and the negligence
                        Sales/Marketing of the      of Bard.
                        Recovery Filter does not
                        relate to the claims or
                        causes of action at issue
                        in the case; Irrelevant
                        and any probative value
  Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 53 of 54



                        outweighed by
                        prejudicial effect. Rules
                        702/703.
                        Opinionisinadmissible
                        because thereisno
                        proper foundation.
O'Quinn,      213:01‐   Rules 401, 402, 403.         Ms. O'Quinn is a former
Shari Allen   213:08    Testimony does not          employee of Bard called
10/21/2020              involve filter at issue     by Bard to discuss the
                        and/or failure modes at     FDA regulatory system,
                        issue; Irrelevant and any   Bard's test results and
                        probative value             presentation of data in
                        outweighed by               support of the substantial
                        prejudicial effect.         equivalency of each of its
                        Rules 401, 402, 403 –       retrievable IVC filers to
                        Testimony relates to        its predicate device. This
                        irrelevant and              testimony relates to the
                        prejudicial evidence        DFMEA, or failure
                        regarding Bard’s            mode analysis
                        conduct related to the      performed by Bard that
                        Recovery Filter.            resulted in a finding the
                        Irrelevant and any          G2 filter posed and
                        probative value             unreasonable risk of
                        outweighed by               serious injury. That
                        prejudicial effect. Rules   testimony is relevant to
                        401, 402, 403.              design defect, a failure to
                        Testimony regarding         warn and the negligence
                        Sales/Marketing of the      of Bard.
                        Recovery Filter does not
                        relate to the claims or
                        causes of action at issue
                        in the case; Irrelevant
                        and any probative value
                        outweighed by
                        prejudicial effect. Rules
                        702/703.
                        Opinionisinadmissible
                        because thereisno
                        proper foundation.



DEPON-        DEF       PL OBJECTIONS               DEF RESPONSE TO               COURT
ENT           COUNT                                 OBJECTIONS                    RULING
     Case: 3:19-cv-00760-wmc Document #: 292 Filed: 06/08/21 Page 54 of 54




                ERS TO
                COUNT
                ERS
  O'Quinn,      166:14‐      FRCP 32(6) and FRE                           OVERRULED
  Shari Allen   166:18       106– Optional                                except ADD
  10/21/2019                 completeness – Page                          166:19-:21
                             166:19:166:21
                             completes the line of
                             questioning requested
                             by the defense and in
                             fairness should be
                             considered with the
                             part introduced. This is
                             particularly necessary
                             since this is addressed
                             in de‐direct and
                             Plaintiff is not able to
                             re‐cross with this
                             testimony.



      Accordingly, IT IS ORDERED that the parties’ request for rulings on objections to

certain designations is GRANTED, and the objections are sustained in part and overruled

in part as provided above.

      Entered this 8th day of June, 2021.

                                             BY THE COURT:

                                              /s/
                                              __________________________________
                                              WILLIAM M. CONLEY
                                              District Judge
